Exhibit 10.3

Summary of Fiscal 2006 Salaries

for the Named Executive Officers

of Sigma-Aldrich Corporation

The following table sets forth the fiscal 2006 salaries for each of the
Company’s named executive officers:

 

    

Fiscal 2006

Salary

Gilles A. Cottier

   $ 270,000

President, Research Essentials

  

Michael R. Hogan

   $ 430,000

Chief Administrative Officer and Chief Financial Officer

  

David W. Julien

   $ 320,000

President, Research Specialties

  

Jai. P. Nagarkatti

   $ 600,000

President and Chief Executive Officer

  

Franklin D. Wicks

   $ 330,000

President, SAFC

  

The Company’s Compensation Committee reviews with the CEO an annual salary plan
for the Company’s executive officers and then approves such plan with any
modifications it deems appropriate. The Committee approves the salary plan,
including the CEO, after assessing the Company’s overall performance, including
a general review of the operating results of the Company, its competitors and
its peers, the executive officers’ responsibilities and performance and
compensation received by executives in similar positions. The review of
operating results is general in nature. In reviewing the individual executive
officers’ responsibilities and performance, the Committee also considers their
non-financial contributions to the Company, such as the quality and progress of
research, marketing, production and process improvement activities. The
Committee performs its review in a general, subjective manner with consideration
given to all factors. The Committee generally believes that salaries for the
Company’s executive officers should be at the 50th percentile of comparable
companies if performance is similar to those peer companies. The named executive
officers are eligible for cash bonuses up to 67% of their annual salaries.

 

23